Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 17, 2014

The Court of Appeals hereby passes the following order:

A14A1647. TURNER v. GRISSOM.


      Michael Turner filed an appeal in the above styled-case following this Court’s
grant of his application for discretionary appeal in Case No. A14D0275, Turner v.
Grissom. Upon review of the appellate record and the applicable law, this Court
concludes that it improvidently granted Turner’s application for discretionary appeal.
Consequently, this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/17/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.